Citation Nr: 0211552	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-06 407 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for positive tuberculosis 
tine test.

(The issues of entitlement to initial compensable evaluations 
for right and left knee patellofemoral joint syndrome (also 
claimed as rheumatoid arthritis) will be the subject of a 
later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1982 and from June 1983 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

The Board is undertaking additional development on the issues 
of entitlement to service connection for right and left knee 
patellofemoral joint syndrome (also claimed as rheumatoid 
arthritis) pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDING OF FACT

There is no competent medical evidence of a disability 
manifested by active tuberculosis.


CONCLUSION OF LAW

Service connection for a disability manifested by active 
tuberculosis is not warranted.  38 U.S.C.A. §§  1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in 1993, the veteran had a 
positive TB tine test but no active TB was diagnosed.  The 
veteran was placed on medication for six months and then 
discontinued without difficulty.  At his October 1999 
retirement examination it was noted that the veteran had a 
positive TB tine test and no symptoms consistent with 
tuberculosis.

At the veteran's October 1999 VA examination, the veteran 
reported that he had a positive TB tine test in September 
1993 and was placed on INH for six months and then 
discontinued without difficulty.  It was noted that the 
veteran has had repetitive serial chest x-rays since that 
time (all clear).  The examiner noted that he has had no 
symptoms consistent with tuberculosis.  The examiner also 
noted that the history of the positive TB tine test was 
noted; however, there is no current clinical evidence of 
tuberculosis and that serial chest x-rays would be required 
to follow him over time.

At his February 2002 Travel Board hearing, the veteran 
testified that in 1993 he tested positive for tuberculosis 
and he went through an INH program for six months.  He 
indicated that he also took a chest x-ray every two years 
without evidence of tuberculosis.  

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examination dated October 1999; transcript of February 2002 
Travel Board hearing.  No additional pertinent evidence has 
been identified by the veteran.  Additionally, the record 
shows that the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefit at issue.  The discussion in the 
statement of the case has informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  In a letter dated in 
February 2000, the RO explained the evidence needed to 
establish the basic elements of a claim and told the 
appellant that he must submit evidence showing his treatment.  
The RO also told the veteran that he should inform the RO if 
he had received treatment at VA facilities, and that VA would 
then obtain the records of such treatment.  In a letter dated 
in March 2001, the RO explained the provisions of VCAA and 
told the appellant that VA would assist in obtaining evidence 
and information such as medical reports, employment records, 
and records of federal agencies.  The letter of March 2001 
went on to explain what information VA still needed from the 
appellant.

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant what VA would 
obtain and what the appellant needed to obtain.  In addition, 
the RO has assisted the appellant in developing the claim by 
obtaining information and evidence and scheduling him for a 
VA examination.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim and, 
therefore, further development to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A is not necessary.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as active tuberculosis, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Analysis

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from active 
tuberculosis.  Service medical records reflect a positive TB 
tine test in 1993 with prophylactic treatment for 6 months.  
No active tuberculosis was identified in service or after 
separation from service.  An October 1999 VA examination 
found no clinical evidence of tuberculosis. 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Veterans 
Appeals (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.

It is important to note that the veteran also asserts that he 
has a bronchial disability, but service connection has 
already been granted for bronchospasm.  Thus, the only lung 
disability currently on appeal is the claim for a positive 
tuberculosis test.  As is noted above, however, there is no 
medical evidence of record which establishes that the veteran 
currently has active tuberculosis.

ORDER

Entitlement to service connection for positive tuberculosis 
tine test is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

